Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,392,660 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-55 are rejected under 35 U.S.C. 101.
The claimed invention is directed to a device and method without significantly more. The claims recite steps of measuring plurality of parameters and determining a mathematical relationship that characterizes a responsivity of the photodetector. This judicial exception (abstract idea) is not integrated into any practical application because there is no tangible result. There is no claim language which would clarify what the mathematical relationship is, thus it could correspond to a standard mathematical equation. Furthermore, the results (“mathematical relationship”) are not stored or utilized in any practical applications. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, after plurality of the measuring steps are performed, the mathematical relationship is determined. There is no language which would clearly identify what this mathematical relationship is and how this information is utilized to yield tangible results. See SmartGene, Inc v. Advanced Biological Labs., 555 Fed Appx. 950 (Fed Cir. 2014) and Content Extraction &Transmission v. Wells Fargo Bank N.A., 776 F. 3d 1343 (Fed Cir.2014).  

Allowable Subject Matter
Claims 1-55 contain allowable subject matter.
The following is an examiner’s statement of reasons for indicating allowable subject matter. Please note that allowability of claims 1-55 is contingent upon resolution of the outstanding rejection recited above. 
The prior art of record does not anticipate nor render obvious following features present in the independent claims 1, 12, and 24. 
With respect to claim 1, the prior art of record does not anticipate nor render obvious a method for calibrating an illumination device comprising the steps of: subjecting the illumination device to a first ambient temperature; successively applying a plurality of different drive currents to the first emission LED to produce illumination at different levels of brightness; obtaining wavelength and intensity measurement values for the illumination produced by the first emission LED at each of the different drive currents; measuring a forward voltage developed across the first emission LED by applying a non-operative drive current to the first emission LED before or after each of the different drive currents is applied to the first emission LED; and storing the forward voltage measurements and at least a subset of the wavelength and intensity measurements within a storage medium of the illumination device to characterize the first emission LED at the first ambient temperature. 
With respect to claims 2-11, those claims are allowed by the virtue of their dependency on claim 1. 
With respect to claim 12, the prior art of record does not anticipate nor render obvious, an illumination device, comprising an LED driver and receiver circuit coupled to the plurality of emission LEDs and configured for successively applying a plurality of different drive currents to each of the emission LEDs, one emission LED at a time, to produce illumination at different levels of brightness; an interface configured for receiving wavelength and intensity values, which are measured by an external calibration tool upon receiving the illumination produced by each of the emission LEDs at each of the plurality of different drive currents; and a storage medium configured for storing at least a subset of the wavelength and intensity values obtained for each of the emission LEDs within a table of calibration values. 
With respect to claims 13-23, those claims are allowed by the virtue of their dependency on claim 12. 
With respect to claim 24, the prior art of record does not anticipate nor render obvious the method as disclosed in claim 24, wherein the method includes the step of measuring forward voltage developed across the photodetector before or after each photocurrent and calculating a photodetector responsivity value for each of the different drive currents, wherein each photodetector responsivity value is calculated as a ratio of the photocurrent over the intensity measured at each of the different drive currents, characterizing a change in the photodetector responsivity over emitter wavelength and photodetector forward voltage and storing those results. 
With respect to claim 25, this claim is allowed by the virtue of its dependency on claim 24. 
With respect to claims 26, 36 and 46, the prior art of record does not anticipate nor render obvious a method and a device as disclosed in claims 26, 36 and 46, comprising the steps of: successively applying each of a plurality of operative drive currents to the respective LED emitter while maintaining a non-operative drive current to the remaining LED emitters in the plurality of LED emitters; and at each of the plurality of operative drive currents: measuring a plurality of optical output parameters of the respective emitter LED; measuring one or more electrical parameters of the respective emitter LED; measuring one or more electrical parameters of the photodetector, and determining a mathematical relationship that characterizes a responsivity of the photodetector based on the plurality of optical output parameters and the one or more electrical parameters of the respective emitter LED and the one or more photodetector electrical parameters.
With respect to claims 27-35, 37-45 and 47-55, those claims would also be allowable by the virtue of their dependency on claims 26, 36 and 46 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed on May 23, 2022 have been fully considered but they are not persuasive.
On page 15 of the remarks filed on May 23, 2022, the Patent Owner alleges that “Claim 36 is a "non-transitory, machine- readable, storage device that includes instructions that, when executed by control circuitry in a light- emitting diode (LED) illumination device ..." and Claim 46 is "A light-emitting diode (LED) illumination device comprising," so they are not directed to a judicial exception and should not be rejected under §101. While Claim 26 may be a method, it also is not directed to a judicial exception, as the cited determining of the mathematical relationship was just part of a larger method. Moreover, characterizing the photodetector responsivity (e.g., via the mathematical relationship) is a practical application, and thus satisfies §101. Finally, even assuming only for the sake of argument that there were no practical application, the lack of prior art cited against the claims (see Office Action at page 25) amply demonstrates that inventive concept is present, thus satisfying Step 2B of the Guidance (and thus §101)”.
Examiner’s Response: The Examiner did not find the above argument persuasive. Simply put, directing claim to a statutory category such as method or device does not automatically render claim patentable, if utility requirement is not met.  MPEP 35 U.S.C. 101 states that a person who “invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, “may receive a patent contingent upon overcoming art rejections, if applicable. Accordingly, in this instance, the Examiner did not assert that the claims are directed to a non-statutory category but rather that the claims do not yield tangible and useful results. As explained in the rejection above, independent claims 26, 36 and 46 are directed to a method and device wherein plurality of currents is applied to an LED emitter and then plurality of parameters/outputs are measured and then responsivity of the photodetector is characterized. There is no clarification on how such a characterization takes place or how it is further utilized to yield a meaningful result. Instead, as of now, those claims recite plurality of the measuring steps and then characterization. It should also be noted that if a computer device carries out those instructions, results of obtained values will be at least temporarily stored in cache, thus the generic limitation reciting that characterization is stored does not add anything meaningful to the body of the claim. Consequently, the Examiner maintains that invention disclosed in claims 26, 26 and 46 is directed to an abstract idea without significantly more.           


Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2011/0084701 to Bancken et al 
US Patent No. 7,319,298 to Jungwirh 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/
Primary Examiner, Art Unit 3992





Conferees: 
/SAMUEL G RIMELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992